 Case 20-63562-pmb                Doc 20 Filed 05/06/20 Entered 05/07/20 00:59:25                                   Desc Imaged
                                       Certificate of Notice Page 1 of 3
                                        UNITED STATES BANKRUPTCY COURT

                                                  Northern District of Georgia


In     Debtor(s)
Re:    Tracy Dennis                                                  Case No.: 20−63562−pmb
       6885 Estepona St                                              Chapter: 7
       Atlanta, GA 30349                                             Judge: Paul Baisier

       xxx−xx−1584



                                            NOTICE SETTING DEADLINE FOR
                                              FILING PROOFS OF CLAIM

     You were previously notified that the schedules of the Debtor(s) disclosed no assets available for distribution to
creditors. The Trustee now reports that funds may be available for distribution.
     Therefore, you are hereby notified that, if you wish to participate in any distribution which may be paid from the
estate, you must file a proof of claim on or before:


                                             Non−government proof of claim: 8/3/20



                                              Government proof of claim: 08/26/20


                                              File with:
                                              United States Bankruptcy Court
                                              1340 United States Courthouse
                                              75 Ted Turner Drive SW
                                              Atlanta, GA 30303


Use Official Form B410 to file a claim. To file electronically visit www.ganb.uscourts.gov and access the ePOC tab. To obtain a claim form
                                      (B410) visit www.ganb.uscourts.gov and access the Forms tab.

                       If you have already filed your proof of claim, it is not necessary to refile.




                                                                                            M. Regina Thomas
                                                                                            Clerk of Court
                                                                                            U.S. Bankruptcy Court
Dated: May 4, 2020
Form ntcpoc
        Case 20-63562-pmb      Doc 20 Filed 05/06/20 Entered 05/07/20 00:59:25                Desc Imaged
                                    Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                      Northern District of Georgia
In re:                                                                                 Case No. 20-63562-pmb
Tracy Dennis                                                                           Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 113E-9          User: bennettm               Page 1 of 2                   Date Rcvd: May 04, 2020
                              Form ID: ntcpoc              Total Noticed: 30


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 06, 2020.
db             +Tracy Dennis,   6885 Estepona St,    Atlanta, GA 30349-8640
22971056       +Acima Credit,   9815 Monroe Street,    4th Floor,    Sandy, UT 84070-4384
22971064       +Heritage Park Community Assoca,    POB 1844,    Douglasville, GA 30133-1844
22971067       +Kia Motors Finance,    Attn: Bankruptcy,    Po Box 20835,   Fountain Valley, CA 92728-0835
22971077       +Tmg Financial Services,    Attn: Bankruptcy,    9692 Haven Ave,   Rancho Cucamonga, CA 91730-5891
22971078       +U-haul Fed Cr Un,   Attn: Bankruptcy,    Po Box 21506,    Phoenix, AZ 85036-1506
22971079       +United Community Bank,    65 Washington St,    Fairburn, GA 30213-1258

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BSGHAYS.COM May 05 2020 01:38:00       S. Gregory Hays,    Hays Financial Consulting, LLC,
                 Suite 555,    2964 Peachtree Road,    Atlanta, GA 30305-4909
cr             +EDI: RMSC.COM May 05 2020 01:38:00       Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,    Norfolk, VA 23541-1021
22971057        EDI: WFNNB.COM May 05 2020 01:38:00       American Signature Furniture,     PO Box 659704,
                 San Antonio, TX 78265-9704
22971058       +EDI: CAPITALONE.COM May 05 2020 01:38:00       Capital One,    Attn: Bankruptcy,     Po Box 30285,
                 Salt Lake City, UT 84130-0285
22971060       +EDI: CITICORP.COM May 05 2020 01:38:00       Citibank/Sears,
                 Citicorp Cr Srvs/Centralized Bk Dept,     Po Box 790034,    St Louis, MO 63179-0034
22971061       +E-mail/Text: electronicbkydocs@nelnet.net May 04 2020 22:11:26
                 Department of Education/Nelnet,    Attn: Claims,     Po Box 82505,    Lincoln, NE 68501-2505
22971062       +EDI: TSYS2.COM May 05 2020 01:38:00       Deptartment Store National Bank/Macy’s,
                 Attn: Bankruptcy,    9111 Duke Boulevard,    Mason, OH 45040-8999
22971063       +EDI: GADEPTOFREV.COM May 05 2020 01:38:00       Georgia Dep of Revenue,     Bankruptcy Section,
                 PO Box 161108,    Atlanta, GA 30321-1108
22971065       +EDI: IIC9.COM May 05 2020 01:38:00       I.c. System, Inc,    Attn: Bankruptcy,    Po Box 64378,
                 St. Paul, MN 55164-0378
22971066       +EDI: IRS.COM May 05 2020 01:38:00       Internal Revenue Service,     Bankruptcy Unit,
                 401 W. Peachtree St. Stop 334D,    Atlanta, GA 30308-3518
22971059        EDI: JPMORGANCHASE May 05 2020 01:38:00       Chase Card Services,     Attn: Bankruptcy,
                 Po Box 15298,    Wilmington, DE 19850
22971068       +E-mail/Text: bncnotices@becket-lee.com May 04 2020 22:10:38         Kohls/Capital One,
                 Attn: Credit Administrator,    Po Box 3043,    Milwaukee, WI 53201-3043
22971069       +EDI: NFCU.COM May 05 2020 01:38:00       Navy FCU,    Attn: Bankruptcy Dept,    Po Box 3000,
                 Merrifield, VA 22119-3000
22971070       +EDI: NFCU.COM May 05 2020 01:38:00       Navy Federal Credit Union,     Attn: Bankruptcy,
                 Po Box 3000,    Merrifield, VA 22119-3000
22971071       +E-mail/Text: electronicbkydocs@nelnet.net May 04 2020 22:11:26         Nelnet Loans,
                 Attn: Bankruptcy Claims,    Po Box 82505,    Lincoln, NE 68501-2505
22973984       +EDI: PRA.COM May 05 2020 01:38:00       PRA Receivables Management, LLC,     PO Box 41021,
                 Norfolk, VA 23541-1021
22971072       +EDI: STF1.COM May 05 2020 01:38:00       Suntrust Bank,    Attn: Bankruptcy,
                 Mail Code VA-RVW-6290 PO Box 85092,     Richmond, VA 23285-5092
22971073       +EDI: RMSC.COM May 05 2020 01:38:00       Synchrony Bank,    Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
22971074       +EDI: RMSC.COM May 05 2020 01:38:00       Synchrony Bank/Lowes,    Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
22971075       +EDI: RMSC.COM May 05 2020 01:38:00       Synchrony Bank/Old Navy,     Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
22971076       +EDI: WTRRNBANK.COM May 05 2020 01:38:00       Target,    c/o Financial & Retail Srvs,
                 Mailstop BT POB 9475,    Minneapolis, MN 55440-9475
22971080       +E-mail/Text: EBankruptcy@UCFS.NET May 04 2020 22:12:32        United Consumer Financial Services,
                 Attn: Bankruptcy,    865 Bassett Rd,    Westlake, OH 44145-1194
22974998        E-mail/Text: usagan.bk@usdoj.gov May 04 2020 22:11:13        United States Attorney,
                 Northern District of Georgia,    75 Ted Turner Drive SW, Suite 600,      Atlanta GA 30303-3309
                                                                                                TOTAL: 23

            ***** BYPASSED RECIPIENTS *****
NONE.                                                                                         TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
      Case 20-63562-pmb                Doc 20 Filed 05/06/20 Entered 05/07/20 00:59:25                               Desc Imaged
                                            Certificate of Notice Page 3 of 3


District/off: 113E-9                  User: bennettm                     Page 2 of 2                          Date Rcvd: May 04, 2020
                                      Form ID: ntcpoc                    Total Noticed: 30


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 06, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 4, 2020 at the address(es) listed below:
              Christopher Carouthers    on behalf of Debtor Tracy Dennis c_carouthers@msn.com,
               caroutherslaw@gmail.com;R56806@notify.bestcase.com
              Office of the United States Trustee   ustpregion21.at.ecf@usdoj.gov
              S. Gregory Hays   ghays@haysconsulting.net, saskue@haysconsulting.net;GA32@ecfcbis.com
                                                                                            TOTAL: 3
